Case 2:19-cV-10951-AC-EAS ECF No. 10 filed 04/24/19 Page|D.154 Page 1 of 2

UNITED sTATEs DISTRICT coURT
EASTERN DISTRICT oF MICHIGAN
"soUTHERN DISTRICT

MERCEDES BENZ USA LLC, 2:19-CV-lO951-AC-EAS
Plaintiff, Honorable Avern Cohn
District Court Judge

v.
Honorable Elizabeth A. Stafford

DANIEL BOMBARDIER, Magistrate Judge

 

Defendant. DECLARATION OF DEFENDANT
DANIEL BOMBARDIER
IN SUPPORT OF MOTION TO
DISMISS

 

 

 

I, Daniel Bombarider, hereby declare as follows:

l. l am a defendant in this action. l have personal knowledge of the facts
set forth herein, and if called to testify, could and would competently do so.
2. I arn an artist, and I produce works under the pseudonym Denial. In 2017 I
created a mural on Mike's Coney lsland Restaurant, at 2719 Russell Detroit, MI
48207 as part of the annual Murals in the Market art festival in downtown Detroit.

3. The mural l created for the festival is not registered with the United
States Copyright Offlce, and l have not applied for registration of the mural.

I declare under penalty of perjury under the laws of the United States that
the foregoing is true and correct. Executed Apri123, 2019, at Detroit, Michigan.

/s/

Daniel Bornbardier

Case 2:19-cV-10951-AC-EAS ECF No. 10 filed 04/24/19 Page|D.155 Page 2 of 2

Certificate of Service
I certify that on April 24, 2019, l electronically flled the foregoing paper with the
Clerk of the Court using the EFC system which sends notification of such filing to

all counsel of record.

/s/ Lisa Kwiecinski

Lisa Kwiecinsl<i

Legal Assistant

Lippitt O’Keefe Gombein, PLLC
370 E. Maple Road, 3rd Floor
Birmingham, Ml 48009

(248) 646-8292
lkwiecinsl<i@lippittokeefe.com

{00304803}

